BLD-421                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 13-3355
                                      ____________

                            IN RE: VAUGHN BENNETT,
                                                   Petitioner
                        __________________________________

                          On a Petition for Writ of Mandamus
                        __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                  September 12, 2013

       Before: HARDIMAN, GREENAWAY, JR. and SCIRICA, Circuit Judges

                             (Opinion filed: October 18, 2013)
                                      ____________

                                        OPINION
                                      ____________


PER CURIAM

       Petitioner Vaughn Bennett, an immigration detainee now held in the York County

jail, seeks relief from his state criminal conviction through a mandamus petition. For the

reasons that follow, we will deny the petition.

       Bennett, a lawful permanent resident, asserts in his petition that, in 2007, he

pleaded nolo contendere in the Northampton County Court of Common Pleas to a state

felony controlled substance violation, see 35 Pa. Cons. Stat. Ann. § 780-113(a)(3). He

claims that he was not advised by his counsel that his conviction for a drug trafficking
offense would have deportation consequences, and therefore his plea was not knowing

and voluntary. Bennett seeks relief from his state criminal judgment on the basis that

counsel rendered constitutionally ineffective assistance in advising him to plead guilty,

see Padilla v. Kentucky, 130 S. Ct. 1473 (U.S. 2010).

       We will deny the petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

mandamus is an extreme remedy that is invoked only in extraordinary situations. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Traditionally, it may be

“used ... only ‘to confine an inferior court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is its duty to do so.’” Id.

(quoting Will v. United States, 389 U.S. 90, 95 n.2 (1967)).

       Bennett does not allege an action or omission by a United States District Court

within this circuit over which we might exercise our authority by way of mandamus. Cf.

United States v. Christian, 660 F.2d 892, 895 (3d Cir. 1981) (focal question for federal

appellate court is whether action of District Court impedes appellate jurisdiction granted

in some other provision of law). He does not allege an action or omission by a federal

officer, employee, or agency over which a United States District Court would have

mandamus jurisdiction. See 28 U.S.C. § 1361 (“The district courts shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.”)

Accordingly, exercise of our mandamus jurisdiction in his favor would not be proper.

                                               2
       In any event, Bennett has other adequate means to obtain relief from his drug

trafficking conviction. Cf. Haines v. Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992)

(mandamus petitioner must show, among other things, that he has no other adequate

means to obtain the relief desired). Bennett may pursue his constitutional claim of

ineffective assistance of counsel on the basis of Padilla through a petition filed in the

Northampton County Court of Common Pleas under the state Post Conviction Relief Act,

42 Pa. Cons. Stat. Ann. §§ 9541 et seq., and, if his petition is denied, he may appeal to

the Pennsylvania Superior Court.

       For the foregoing reasons, we will deny the petition for writ of mandamus.




                                              3